Citation Nr: 1104257	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-50 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected panic disorder.  

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1990 and 
from May 1994 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC).
 
The procedural history of the case reflects that the Veteran 
filed a claim in June 2006 seeking entitlement to service 
connection for a panic disorder.  In a February 2007 rating 
decision, the VA Regional Office (RO) in St. Louis, Missouri 
denied the Veteran's claim.  The Veteran filed a timely 
substantive appeal (VA Form 9) in August 2008, and his claim was 
certified for appellate review.  In December 2008, the Board 
remanded the Veteran's service connection claim for evidentiary 
development.  Thereafter, in the June 2009 rating decision 
referenced above, the AMC granted the Veteran entitlement to 
service connection for a panic disorder, assigning a 10 percent 
disability rating effective June 23, 2006.  The Veteran 
subsequently filed a timely notice of disagreement (NOD) in June 
2009, within a year following notification of the rating 
decision.  See 38 C.F.R. §§ 20.200, 20.202.  In December 2009, a 
decision review officer (DRO) conducted a de novo review of the 
claim, and confirmed the AMC's findings in a Statement of the 
Case (SOC).  The Veteran disagreed and initiated this appeal.  
The appeal was perfected by the timely filing of the Veteran's 
substantive appeal (VA Form 9) in December 2009.

In August 2010, the Veteran presented sworn testimony at a 
personal hearing in St. Louis, Missouri which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
He was also afforded a hearing before a decision review officer 
(DRO) in February 2008.  A copy of the transcript has been 
associated with the record.  Additionally, evidence has been 
associated with the Veteran's claims folder accompanied by a 
waiver of local consideration.  This waiver is contained in the 
Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) 
(2010). 


FINDINGS OF FACT

1.  The Veteran's panic disorder is manifested by depressed mood, 
anxiety, suspiciousness, panic attacks, and chronic sleep 
impairment.  There is no evidence of circumstantial, 
circumlocutory or stereotyped speech, difficulty in understanding 
complex commands, impairment of short or long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty in 
establishing effective work and social relationships.  

2.  The evidence does not show that the Veteran's service-
connected panic disorder is so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for service-
connected panic disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2010).

2.  Application of extraschedular provisions for the service-
connected panic disorder is not warranted.  38 C.F.R. § 3.321(b) 
(2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected panic disorder.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed, 
and a decision rendered.


The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is ordinarily required to notify the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and that 
he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a disability; 
(3)  a connection between the veteran's service and the 
disability; (4)  degree of disability; and (5)  effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court also explained that proper notification must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service connection 
is granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected panic disorder essentially fall within this 
fact pattern.  Prior to the AMC's June 2009 grant of service 
connection for a panic disorder, the Veteran was notified (by a 
July 2006 letter) of the evidence needed to establish that 
underlying issue.  After receiving notice of the award of service 
connection for this disability here at issue, the Veteran 
perfected a timely appeal with respect to the rating initially 
assigned to the grant.  Clearly, no further section 5103(a) 
notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the June 2009 
rating decision and the December 2009 SOC] that contain notice of 
VA's rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of the 
reasons for the decision made by the AMC.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development of notification of this increased 
rating claim is required.  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating this claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, and postservice VA treatment records.  

Also, the Veteran was afforded VA examinations in February 2007 
and February 2009.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
claims folder, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
Furthermore, these examination reports contain sufficient 
information to rate the Veteran's panic disorder under the 
appropriate diagnostic criteria.  The Board therefore concludes 
that these VA examinations are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

Under these circumstances, the Board finds that VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further action pursuant to the VCAA need be undertaken on 
the Veteran's behalf.

Additionally, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded personal hearings in 
February 2008 and August 2010.
  
Accordingly, the Board will proceed to a decision.

Higher evaluation for Panic Disorder

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9412 [panic disorder and/or 
agoraphobia] (2010).  Diagnostic Code 9412 is deemed by the Board 
to be the most appropriate because it pertains specifically to 
the primary diagnosed disability in the Veteran's case (panic 
disorder).  In any event, with the exception of eating disorders, 
all mental disorders including panic disorder are rated under the 
same criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another diagnostic 
code be used.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9412.

Panic disorder is to be rated under the general rating formula 
for mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 concerning the rating of 
psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10 percent: Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.

See 38 C.F.R. § 4.130, Diagnostic Code 9412 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork). Scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2010) 
[incorporating by reference the VA's adoption of the DSM-IV for 
rating purposes].

In addition to a panic disorder, for which service connection was 
established, the Veteran's treatment history indicates diagnoses 
of major depression and a generalized anxiety disorder.  See, 
e.g., VA treatment records dated in June 2006 and August 2008.  

However, it is well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence in the instant case does not differentiate between the 
symptomatology associated with the Veteran's panic disorder and 
that resulting from the major depression and generalized anxiety 
disorder.  Further, no mental health professional has attempted 
to distinguish between said symptomatology.  Accordingly, for the 
purposes of this decision, the Board will attribute all of the 
Veteran's psychiatric symptoms to his service-connected panic 
disorder.

The Veteran's service-connected panic disorder is currently rated 
10 percent disabling.  For the reasons expressed immediately 
below, the Board finds that the Veteran's panic disorder symptoms 
warrant the assignment of a 30 percent rating under Diagnostic 
Code 9412.

As indicated above, a 30 percent disability rating is warranted 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

With respect to depressed mood, the Board notes that VA mental 
health evaluations dated in June 2006 and January 2010 indicate 
that the Veteran denied feelings of depression.  He also reported 
that he was "always happy" during a February 2008 evaluation.  
However, he reported having feelings of depression at the 
February 2009 VA examination as well as chronic depression in a 
May 2010 evaluation, and a depression screen was positive at that 
time.  Moreover, as noted above, the evidence of record shows 
multiple diagnoses of depression, specifically during July 2010 
and August 2008 evaluations.  As such, resolving the benefit of 
the doubt in the Veteran's favor, depressed mood has been 
demonstrated.     
The Veteran's VA treatment records, as well as his VA examination 
reports, indicate multiple complaints of and diagnoses of 
anxiety.  In particular, he described low level anxiety during 
the February 2007 VA examination.  At the February 2008 DRO 
hearing, he testified that worrying about his health and children 
causes his anxiety.  He further stated during the February 2009 
VA examination that he thinks about death "a lot."  Moreover, 
he stated during a January 2010 VA mental health evaluation that 
he had experienced anxiety recently, but did not know why.  
Finally, he indicated during a July 2010 VA mental health 
evaluation that his anxiety causes him to worry about his health, 
children, and financial issues.  Anxiety has therefore been 
demonstrated.  

The Veteran's mental health records are absent any documentation 
of suspicious behavior.  However, at the August 2010 Board 
hearing, the Veteran's wife testified that the Veteran is 
"tightly strung all the time."  She also stated that the 
Veteran feels as if nobody likes him and that others are 
"constantly after him."  In particular, he believes that "I 
don't think [the Veteran's friends at church] even like me" and 
that he overanalyzes the behavior of others to the point where he 
believes that others are kind to him only because of his wife.  
See the August 2010 Board hearing transcript, page 13.  She 
further indicated that the Veteran's suspicious behavior has put 
a strain on friendships.  Id.  

The evidence of record indicates that the Veteran has taken 
medication for his panic attacks throughout the period under 
consideration.  He testified at the February 2008 DRO hearing 
that if he did not take medication for the panic attacks, he 
would continue to experience them.  During the June 2006 VA 
mental health evaluation, he reported having a panic attack when 
he thought he was having a heart attack.  He also reported 
problems with panic attacks during the February 2009 VA 
examination, in particular when learning about his sarcoidosis 
disability as well as when he is "feeling close" to his 
daughter.  The February 2009 VA examiner reported that the 
Veteran seemed "generally tense, with panic occurring 
occasionally."  Further, the Veteran stated during a September 
2009 VA mental health evaluation that he had a panic attack in 
the middle of the night when he ran out of medication.  
 
The evidence of record also shows that the Veteran takes 
medication for his chronic sleep impairment.  However, he stated 
during the January 2010 VA mental health evaluation that he had 
problems "sleeping well."  He further indicated during the July 
2010 VA mental health evaluation that despite taking his 
medication, he continued to experience problems falling asleep 
and staying asleep.  Finally, he testified at the August 2010 
Board hearing that if he did not take his medication, he would 
not sleep at night.     

There is no evidence that the Veteran experiences mild memory 
loss.  Notably, the June 2006 VA mental health evaluation record 
indicates that the Veteran's recent and remote memory is 
"grossly intact."  Furthermore, the January 2010 VA mental 
health record shows that the Veteran was a good historian.   
Indeed, the Veteran has not contended that he experiences memory 
loss.
 
In short, although the Veteran does not have mild memory loss, 
which is symptomatology consistent with the assignment of a 30 
percent rating, the Board finds that the impact of the Veteran's 
panic disorder on his social and industrial functioning is 
sufficient to approximate the degree of impairment contemplated 
by a 30 percent rating.  See 38 C.F.R. § 4.7 (2010).  Criteria 
for the assignment of a 30 percent rating, which have arguably 
been met or approximated include depressed mood, anxiety, 
suspiciousness, panic attacks, and chronic sleep impairment.  

The Board also observes that the Veteran has been assigned GAF 
scores between 62 and 70, which indicate mild impairment.  See, 
e.g., the February 2007 and February 2009 VA examination reports.  
This is more appropriately reflected in the assignment of a 30 
percent disability rating.  

Based on the evidence of record, the Board concludes that 
symptomatology which warrants an increased rating of 30 percent 
is approximated.  See 38 C.F.R. § 4.7 (2010).

The Board also considered the assignment of a rating in excess of 
30 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not abrogated].  
For the reasons expressed immediately below, the Board has 
determined that the evidence does not support a conclusion that 
the Veteran has symptoms of occupational and social impairment, 
which would warrant the assignment of a 50, 70, or 100 percent 
disability rating.

With respect to the criteria for the assignment of a 50 percent 
disability rating, the Board notes that, as discussed above, the 
Veteran requires medication for his panic attacks, and has stated 
that if he did not take his medication, his panic attacks would 
increase.  Moreover, his wife testified as to his disturbances of 
mood at the August 2010 Board hearing.  Further, the Veteran 
reported to the February 2009 VA examiner that he thinks about 
death "a lot," and the VA examiner noted that the Veteran's 
overall mood was anxious.  Additionally, the Veteran stated in 
the July 2010 VA mental health evaluation that his mind is 
"racing, thinking about things all the time," and that these 
obsessions interfere with his mood.  

However, the Veteran's VA evaluations and treatment records do 
not indicate a history of flattened affect, impairment of short 
and long-term memory, impaired judgment, or impaired abstract 
thinking.  Although the February 2009 VA examiner noted that the 
Veteran stumbled over words at times, he also reported that the 
Veteran's speech was clear with a fair ability to express 
himself.  He did not indicate, and the remainder of the record 
does not show, circumstantial circumlocutory, or stereotyped 
speech.  The Board also notes that the February 2009 VA examiner 
indicated that the Veteran's thought content was notable for 
preoccupation with his worries, and that his concentration was 
"slightly diminished."  However, he did not state that the 
Veteran had difficulty in understanding complex commands, nor 
does the evidence otherwise show.  

With regard to difficulty in establishing effective work and 
social relationships, the Board observes that the Veteran has 
been married to his wife for over eight years and has three 
children.  See the August 2010 Board hearing transcript, page 9.  
The Veteran stated at the Board hearing that although he loves 
his wife, if he did not take his medication for his panic 
disorder, his relationship with his family would be impaired.  
Moreover, his wife testified that the Veteran's constant tension, 
panic, and worry over his health and finances impairs the 
marriage and social activities.  Although they attend church on a 
regular basis, their relationships with their friends at church 
are affected due to the Veteran's suspiciousness and 
irritability.  Id. at pgs. 11-12.  However, the Veteran's wife 
also stated that "life is good overall."  Further, the Veteran 
indicated in the January 2010 VA mental health evaluation that he 
goes to church, plays video games, and goes to his daughter's 
basketball games for enjoyment.  He also stated in the July 2010 
VA mental health evaluation that he has "a good life" and "a 
great relationship" with his wife and children.  Pertinently, 
the February 2009 VA examiner reported that the Veteran's social 
relationships are "good," and the February 2007 VA examiner 
reported that the Veteran enjoys a "full" social life.      

With regard to work relationships, the Veteran currently works 
for the United States Postal Service as a mail carrier.  See the 
August 2010 Board hearing transcript, page 10.  Although the 
Veteran stated that he does not interact with co-workers other 
than seeing them at the time clock, there is no indication that 
his panic disorder causes difficulty in establishing 
relationships with others.  Although he has indicated that his 
job is highly stressful, he has stated that he enjoys his work, 
and delivers the mail as fast as he can.  See the September 2009 
and July 2010 VA mental health records.  Additionally, his work 
relationships were described as "good" by the February 2009 VA 
examiner.   

Based upon the evidence, the Board finds that the Veteran's  
panic disorder symptoms do not closely approximate the criteria 
for a 50 percent disability rating under 38 C.F.R. § 4.130.  The 
evidence does not demonstrate that the Veteran has occupational 
and social impairment with reduced reliability and productivity 
to  warrant a 50 percent rating under Diagnostic Code 9412.  
While he does have panic attacks and disturbances of motivation 
and mood, he has not demonstrated flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; or 
difficulty in establishing and  maintaining effective work and 
social relationships.  See 38  C.F.R. § 4.130, Diagnostic Code 
9412.  Because the Veteran demonstrates only 2 out of the 9 
criteria for a 50 percent disability rating, the evidence of 
record does not support a conclusion that the Veteran has met the 
criteria for a 50 percent disability rating under 38 C.F.R. 
§ 4.130.

With respect to the criteria for the assignment of a 70 percent 
disability rating, the Board notes that, as discussed above, the 
Veteran has had periods of irritability and is often tense.  

However, the Veteran's VA evaluations and treatment records do 
not indicate a history of suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical, obscure, or 
irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently.  Nor is there 
evidence of spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or inability to establish and maintain effective 
relationships.  Because the Veteran demonstrates only 1 out of 
the 9 criteria for a 70 percent disability rating, the evidence 
of record does not support a conclusion that the Veteran has met 
the criteria for a 70 percent disability rating under 38 C.F.R. 
§ 4.130.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by such 
a rating.  Specifically, there is no evidence of gross impairment 
in thought processes and communication or grossly inappropriate 
behavior; nor is there persistent delusions and hallucinations, 
grossly inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives or own name.  The Veteran himself does not 
appear to endorse the severe symptoms which are consistent with a 
100 percent rating.  

Moreover, there are no other factors which would lead the Board 
to conclude that a 50, 70, or 100 percent disability rating is 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating are examples 
rather than requirements for a particular rating; analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme].  A review of the medical 
evidence indicates that the Veteran's psychiatric symptomatology 
centers on his depression, anxiety, suspiciousness, panic 
attacks, and chronic sleep impairment.  These symptoms are more 
congruent with the assigned 30 percent disability rating.
Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's panic disorder most 
closely approximates that which allows for the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.7 (2010).  The 
appeal is allowed to that extent.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

In the instant case, the Veteran's disability rating for panic 
disorder has been initially evaluated as 10 percent disabling, 
effective from June 23, 2006, the date of his service connection 
claim.

It appears from the medical records and the Veteran's own 
statements that the panic disorder symptomatology has not 
appreciably changed since the date of service connection.  
Specifically, the June 2006 VA mental health evaluation documents 
the Veteran's panic attacks and anxiety.  Subsequent VA mental 
health evaluations, as well as the February 2007 and February 
2009 VA examination reports, document the Veteran's continued 
complaints of panic attacks and anxiety, as well as his depressed 
mood and chronic sleep impairment.  

The Board therefore believes that a 30 percent disability rating 
may be assigned for the entire period from June 23, 2006.  There 
appears to have been no time during which the schedular criteria 
for a 50, 70, or 100 percent rating were met or approximated.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's panic 
disorder.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  
Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  As discussed above, the evidence of 
record shows that the Veteran is currently employed as a mailman.  
See the August 2010 Board hearing transcript, page 7.  The 
Veteran testified that he has not lost "a lot" of time from 
work.  Id.  There is no indication in the remainder of the record 
that the disability has caused him to miss extended periods of 
work or created any unusual employment impairment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record clearly 
demonstrates that the Veteran currently requires medication and 
therapeutic treatment for his panic disorder symptomatology.  
However, there is no evidence to suggest, nor does the Veteran so 
contend, that he has required frequent periods of hospitalization 
as a result of his panic disorder symptomatology.  Further, the 
record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In granting the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected panic disorder.  
On the contrary, the Veteran has stated on multiple occasions, to 
include the August 2010 Board hearing, that he is currently 
employed as a mailman.  Accordingly, the issue of TDIU has not 
been raised in this case.  


ORDER

Entitlement to a 30 percent initial disability rating for 
service-connected panic disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


